Citation Nr: 1635140	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  15-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart disease; and if so, whether service connection for heart disease is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension; and if so, whether service connection for hypertension is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to August 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2016, the Veteran testified at a video conference hearing at the St. Petersburg RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  During the hearing, he indicated that he was waiving initial RO review of any additional evidence submitted pursuant to 38 C.F.R. § 20.1304(C).  Thereafter, the Veteran submitted additional evidence in support his claim, which has been added to the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of service connection for heart disease and hypertension are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In a final rating decision dated in October 1991, the RO denied the Veteran's claim of service connection for hypertension with cardiomegaly, also claimed as congestive heart failure. 

2.  In a final rating decision dated in August 2006, the RO denied the Veteran's request to reopen his claim of service connection for hypertension with cardiomegaly, also claimed as congestive heart failure.

3.  In a final rating decision dated in November 2010, the RO bifurcated the Veteran's claim into a claim for heart disease and a claim for hypertension, and granted his request to reopen the claim; however, the RO ultimately denied the claims of entitlement to service connection for heart disease and for hypertension, respectively. 

4.  Evidence received since the unappealed November 2010 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for hypertension and heart disease, and raises a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for heart disease may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  

2.  New and material evidence has been received, and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the Board's decision to reopen the claims of service connection for hypertension and heart disease is favorable to the Veteran, no further action is required to comply with the VCAA as to this issue.  

Analysis

The RO denied the Veteran's initial claim of entitlement to service connection for hypertension with cardiomegaly and heart disease in a rating decision dated in October 1991.  In support thereof, the RO noted that the Veteran was examined prior to entering service and was found to have hypertension, for which he received ongoing treatment throughout his service.  In addition, the RO acknowledged the fact that the Veteran was first diagnosed with cardiomegaly while in service, but found that the cardiomegaly was a natural progression of his preexisting hypertension and not a manifestation of the aggravation of the hypertension beyond its normal course.  In a November 1991 letter, the RO notified him of the adverse determination and of his procedural and appellate rights.  The Veteran did not respond within the following year; thus, the October 1991 rating decision became final by operation of law, and could only be reopened if new and material evidence was received by VA. 38 U.S.C.A. § 5108. 

The Veteran filed a request to reopen his claim of service connection for hypertension with cardiomegaly and heart disease in December 2005, which was denied by the RO in an August 2006 rating decision on the basis that no new and material evidence was received by VA since the previous October 1991 denial.  In an August 2006 letter, the RO notified the Veteran that his request to reopen was denied and informed him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement, nor was any new and material evidence received within one year of the rating decision.  The August 2006 denial thus became final by operation of law, except that again it could be reopened if new and material evidence was ever received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The Veteran filed a new request to reopen his claim in October 2009.  In the subsequent November 2010 rating decision, the RO first decided to differentiate the Veteran's hypertension claim with cardiomegaly from his heart disease claim, and further clarified the heart disease claim as one of service connection for dilated cardiomyopathy with low ejection fraction, automatic cardioverter defibrillator secondary to ejection fraction and ischemic heart disease.  With regards to hypertension, the RO reopened the claim but still ultimately denied it, finding that there it was less likely than not aggravated by service.  As for the heart disease claim, the RO considered it to be a novel claim not requiring new and material evidence to reopen it; nevertheless, the RO denied the claim finding that there was no evidence that the condition either occurred in service or was attributable to service.  The Veteran did not file a notice of disagreement as to this decision; thus, it became final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The Veteran once again requested to reopen his now distinct claims for hypertension and heart disease in a correspondence dated in March 2012.  In that correspondence, he highlighted the fact that he sought service connection for heart disease as secondary to his claimed hypertension.  The RO denied the request to reopen both claims in a September 2013 rating decision, on the basis that the Veteran did not submit new and material evidence in support of either claim.  Following a February 2014 notice of disagreement, the RO issued a June 2015 statement of the case in which the RO reopened both claims but then denied both claims.  The Veteran thereafter perfected his appeal of both claims to the Board by submitting a formal appeal on a VA Form 9 dated in July 2015. 

The evidence received since the November 2010 rating decision consists of a February 2015 VA examination, disability benefits questionnaires (DBQs) regarding both conditions prepared by the Veteran's treating physician and dated in February 2014, post-service treatment records detailing the Veteran's treatment for both conditions, and the Veteran's testimony during the June 2016 hearing. 

On the February 2015 VA examination, the examiner reported the diagnoses of non-obstructive dilated cardiomyopathy as well as hypertension.  According to the examiner, the Veteran had a history of high blood pressure beginning at the age of 12, and was first noted to have mild mitral regurgitation in 1988, which eventually progressed to severe.  He reportedly had a cardioverter defibrillator implanted in January 2009, with a left ventricular assist device being implanted in October 2014.  Specifically in regards to the hypertension, the examiner noted that his high blood pressure was not diagnosed nor treated as hypertension until 1988 in service.  The examiner concluded by stating that the Veteran, at the time of the exam, had end-stage non-obstructive dilated, congestive cardiomyopathy and that this fully impeded his ability to work. 

The Veteran submitted DBQs in February 2014 for each of his conditions that were prepared by his treating physician, a Dr. M.G. With regards to heart disease, Dr. M.G. confirmed that the veteran had congestive heart failure.  While Dr. M.G. noted that the etiology of the condition was unknown, she then stated at the end of the DBQ that the congestive heart failure was as likely as not related to the Veteran's service, on the basis of the diagnosis of cardiomegaly in service.  

On the hypertension DBQ, Dr. M.G. again confirmed that the Veteran was first diagnosed with hypertension in service.  She then opined that it was as likely as not that the current hypertension "may be related" to hypertension during military service. 

Post-service treatment records dating up to March 2016 show continued treatment for congestive heart failure and hypertension, to include a complete heart transplant in November 2015. 

During the June 2016 hearing, the Veteran asserted that two isolated instances of high blood pressure prior to service (one at the age of twelve and one on a December 1986 examination prior to entrance into service) were mischaracterized as being indicative of hypertension and thus establishing that the hypertension preexisted service.  He contended that since the hypertension was first diagnosed in service, it could not be considered to have preexisted service.  In addition, he asserted that he began pursuing treatment for his hypertension only eight months after service but that unfortunately he was not able to secure records documenting this treatment.  Furthermore, he stated that his treating cardiologist prepared a statement in June 2016 attesting to the fact that the Veteran's hypertension was managed poorly while in service and that this aggravated the condition beyond its normal course. 

As for the heart disease claim, the Veteran asserted that he was diagnosed with cardiomegaly in service and that he began seeking treatment for the condition within eight months of his discharge.  Therefore, according the Veteran, he is entitled to service connection either on a direct basis or on a presumptive basis on account of the fact that his heart disease manifested within one year of discharge.  The Veteran then asserted that his treating cardiologist prepared another statement in support of his claim, this time attesting that the poorly controlled hypertension during service contributed to the Veteran's development of heart disease following his discharge. 

The Veteran's testimony during the June 2016 hearing, coupled with the February 2014 DBQs, constitutes new and material evidence because together they provide support for a finding that the Veteran's hypertension was aggravated beyond its normal course while in service and that this aggravation contributed to his eventual development of heart disease while in service.  This evidence related to an unestablished fact necessary to substantiate the Veteran's claim, namely, that the hypertension was aggravated while in service and that the heart disease in secondary to that aggravation of the hypertension.  Accordingly, the claims of service connection for hypertension and for heart disease secondary to hypertension may both be reopened. 


ORDER

The appeal to reopen the claim of service connection for heart disease is reopened.  To this extent only the appeal is granted. 

The appeal to reopen the claim of service connection for hypertension is reopened.  To this extent only the appeal is granted.





REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for hypertension and heart disease, further development of the record is necessary.  Specifically, the Veteran asserted during the June 2016 hearing that his cardiologist, a Dr. M., prepared a statement with two key attestations: one, that the Veteran's hypertension was poorly managed while in service and that this poor management of symptoms constituted an aggravation of the condition beyond its normal course; and two, that the aggravation of the hypertension while in service contributed significantly to the eventual development of heart disease.  Unfortunately, the claims file does not contain a copy of this statement from the Veteran's treating cardiologist, despite the fact that the Veteran apparently submitted it during the June 2016 hearing.  The cardiologist's statement is a crucial piece of evidence that is necessary for a determination on the Veteran's claims; thus, the matter must be returned to the RO so that it can obtain a copy of the cardiologist's nexus statement.  Also, given this development, a further VA medical opinion is needed in regard to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain a copy of the June 2016 statement from the Veteran's treating cardiologist, discussed in detail during the June 2016 hearing.  In addition, the RO must request updated VA treatment records documenting the Veteran's treatment for hypertension and heart disease since February 2015 and associate these records with the electronic claims file. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the forgoing, provide the claims file to a VA examiner for the purpose of issuing an opinion addressing the etiology of the Veteran's hypertension and heart disease.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide said opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions relating to his development of hypertension and heart disease.

Based upon the claims file review, to include consideration of private opinions submitted by the Veteran, the examiner is requested to provide the following opinions: 

a.  Whether the Veteran's diagnosed hypertension, which preexisted service, was clearly and unmistakably NOT aggravated beyond its normal course by service. The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  

b.  The examiner must then opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's heart disease is proximately due to, or aggravated by, the diagnosed hypertension.  If the opinion is that the hypertension aggravated the heart disease, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

c.  Regardless of the answers to questions (a) and (b)  above, the examiner must also opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's heart disease was incurred in service or is otherwise attributable to service.  

All opinions must be supported by a detailed rationale.




3. After completing the above action, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If either of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


